The defendant has filed a petition for rehearing calling our attention to the trial court's finding of fact that his net income for 1938 was only $2,800, and asserting that out of this amount, it is obviously impossible for him to pay his *Page 283 
wife and children $1,800 a year, make payments of $1,200 a year upon his hospital purchase contract, make his payments on his purchase of equipment, pay his taxes, insurance premiums and other expenses including his own living expenses.
The trial court's finding as to net income was evidently made upon the following testimony of the defendant:
Ques. "Do you recall what your net income for 1938 was Doctor?"
Ans. "Well it was just over $2,600 in cash. . . . Of course, seein's how I lived at the hospital I had to take and add to that cash income $200 allowance for my living expenses there for ten months. . . ."
Ques. "In other words, you figure your net income for 1938, as being something over $2,800, is that right?"
Ans. "Yes."
The defendant did not state what he meant by net income, but it is clear from the record that he did not intend the meaning he would have us give to the words upon our consideration of this petition.
The defendant moved to Linton, March 1, 1938. The trial of this case commenced May 10, 1939, or some fourteen months later. At the trial he testified he had made payments upon his purchase of the hospital of $123.50 each month, during 1938 he had paid over $600 in insurance premiums, that from March 1, 1938, until May 10, 1939, he had paid to his wife for her support and the support of the children $175 a month half of the months, $160 for one month and $150 a month the balance of the time, that he had paid his current taxes, that he had made payments in unstated amounts to his mother upon his indebtedness to her, monthly payments upon his purchase of equipment, a payment of $200 on the purchase of a car and in addition had paid the operating expenses of his business and his own living expenses. The defendant had no previous accumulations out of which to make these payments and in fact had borrowed $700 from his mother to make the down payment on his purchase of office and hospital equipment.
Figuring defendant's payments to his wife during the period in question at an average of $160 a month, his payments on insurance at $55 a month, these payments alone would amount to $2,580 a year. It is thus perfectly clear that defendant considered all expenditures for *Page 284 
capital investment and all payments upon loans, including both principal and interest as items of expense and properly deductible from gross revenue in determining net income. The defendant may not determine net income in such a manner and then be heard to say that expenditures which have been deducted in determining net income must be paid out of net income.
A rehearing is denied.
NUESSLE, Ch. J., and BURR, MORRIS, and CHRISTIANSON, JJ., concur.